Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered April 25, 1996, convicting her of murder in the second degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review her claim that the evidence was legally insufficient to sustain the verdict of guilt with respect to her conviction of murder in the second degree (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250; People v Rodriguez, 200 AD2d 775). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of murder in the second degree (Penal Law § 125.25 [4]) beyond a reasonable doubt (see, Matter of Anthony M., 63 NY2d 270, 280-281). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J. P., Goldstein, H. Miller and Smith, JJ., concur.